Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II in the reply filed on December 20, 2020 is acknowledged.
Claims 1 to 6 and 12 to 20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 20202.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite for failing to particularly point out and distinctly claim the invention. The claims depend on the withdrawn claims. There should be at least one independent claim for the elected invention.  Correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fu et al (J. Vac Sci Tech 2009).
The Fu et al reference teaches a method of making a silica nanostructure note entire reference.  On a silica substrate glass substrate, metal nanoparticles are deposited to create a pattern, note, page 1521.  The resulting structure is then subjected to a reactive ion etch (RIE).  The conditions of the etching are such to create silicon nanostructures note page 1521.  

  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al in view of Baker et al (9,296,183)
	The Fu et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the dewetted nanoparticles.  However, the Baker et al reference teaches dewetted metal nanoparticles, note para 0015, 0016).  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Fu et al reference by the teachings of the Baker et al reference to employ metal dewetted nanoparticles in order to control the pattern and sizes of the nanoparticles increasing control over the placement of the nanowire growth.
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al in view of Baker et al (9,296,183)
	The Fu et al and Baker et al references are relied on for the same reasons as stated, supra, and differs from the instant claim in the temperatures of the RIE.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine 

				Examiner’s Remarks
The remaining references are merely cited of record to show RIE processes with glass substrates and nanoparticles.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.